Citation Nr: 0328538	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder due to the use of tobacco products during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman





INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1947 and from October 1948 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from the North Little Rock, Arkansas, Regional Office 
(RO), which found that new and material evidence had not been 
submitted to reopen the veteran's claim.


REMAND

In an August 2002 decision, the Board denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a lung disorder due to the use of tobacco 
products during service.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in March 2003, the Court, in 
pertinent part, vacated the Board's August 2002 decision and 
remanded the case to the Board for readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), which was enacted 
during the pendency of the veteran's appeal.  The VCAA 
substantially amended the provisions of chapter 51 of title 
38, United States Code, relating to the notice and assistance 
to be provided claimants seeking benefits from VA.

Specifically, the Court indicated that a remand was necessary 
to comply with the VCAA because VA neither "notif[ied] the 
claimant . . . of any information, and any medical or lay 
evidence, not previously provided to the Secretary that [was] 
necessary to substantiate the claim [nor did VA] 'indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . . will attempt to obtain on behalf of the 
claimant.'"  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002) (quoting 38 U.S.C. § 5103(a)).

The Board notes that, recently, the United States Court of 
Appeals for the Federal Circuit ("Court of Appeals") 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  Because the Board no longer has authority to 
correct VCAA deficiencies, a remand to the RO is required for 
this purpose.  Further, the Board notes that the Court of 
Appeals recently invalidated the provision of 38 C.F.R. § 
3.159(b) which permitted VA to decide a claim prior to the 
expiration of the one-year period if the claimant did not 
respond to a VCAA letter within 30 days, finding it 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  See Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran as 
to what evidence or information is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  The 
RO should also ensure compliance with 
Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, supra.

2.  The RO should re-adjudicate the 
veteran's claim in light of any 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


